Title: From Alexander Hamilton to Timothy Pickering, 27 March 1798
From: Hamilton, Alexander
To: Pickering, Timothy



[New York] March 27. 179810 oClock Tuesday
My Dear Sir

I have this moment received your two favours of the 25th. I am delighted with their contents; but it is impossible for me to reply particularly to them so as to reach you tomorrow as you desire.
I will therefore confine myself to one point. I am against going immediately into alliance with Great Britain. It is my opinion that her interest will ensure us her cooperation, to the extent of her power, and that a Treaty will not secure her further. On the other hand a Treaty might entangle us; public opinion is not prepared for it—it would not fail to be represented as to the point to which our previous conduct was directed and in case of offers from France satisfactory to us the public faith might be embarrassed by the calls of the people for accommodation & peace.
The desideratum is that Britain could be engaged to lodge with her Minister here powers commensurate with such arrangements as exigencies may require & the progress of Opinion permit. I see no good objection on her part to this plan. It would be good policy in her to send to this Country a dozen frigates to pursue the directions of this Government.
If Spain would cede Louisiana to the UStates I would accept it, absolutely if obtainable absolutely, or with an engagement to restore if it cannot be obtained absolutely.
I shall write again tomorrow.
Yrs. truly

A Hamilton
T Pickering Esq

